Title: To Thomas Jefferson from Dugald Stewart, 29 October 1799
From: Stewart, Dugald
To: Jefferson, Thomas



Sir,
Edinburgh 29 October—99

I take the liberty of introducing to your Acquaintance, & of recommending to your good offices, my friend Mr. James Oswald, who proposes to make a Tour through the United States, with a view to his own information & improvement. The Ardor & liberality of mind which have prompted him to this Undertaking will, I am persuaded be a Sufficient motive to you for honouring him with your notice & protection; but I cannot help adding, that he is the Nephew of the late Mr. Richard Oswald (who was an intimate friend of Dr. Franklin, & well known to Such of your Countrymen as were at Paris at the time of the peace 1783); And that his Father, Mr. Alexander Oswald of Glasgow, is one of the most enlightened friends of Liberty at present in Scotland.
Accept of my best wishes for your own prosperity, and for that of  the country to which your Services have been So Successfully devoted; and believe me to be, with the greatest respect,
Dear Sir, Your Obliged, & most Obedt. Servant

Dugald Stewart

